Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 12 January 1810
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my dear daughter
Quincy Janry 12 18010

I congratulate you upon your safe arrival in the cold Regions of the North: to which I hope your constitution will get enured: you must borrow the ermin from the inhabitants of the forests, and wrap yourself in the furs which Nature has amply provided in those cold climates. How does my dear Boy Charles? I have learnt by way of young Mr Grey, that he was quite an amusement to them upon the voyage. I hope you will write very particularly. I followed you through all the Seas, and was very fortunate to hear of and from you 5 times during your voyage
I mix so little with the gay world that I have little by way of amusement to write you. Yet in a distant land, far seperated from our Friends and connexions trivial circumstances of a domestick kind become interesting—I will not however place under this head, the marriage which is to take place in your family in the Month of March or April between Mr Pope and Eliza—She has got absolution, without doing pennance, which she must have done, if the former connection had have taken place. The circumstances of the gentleman who is setled upon seven hundred dollars pr An, must have made her Miserable—in the next place I congratulate you upon the appointment of your Brother as post Master in New Orleans, worth about three thousand dollars pr An. The expence of living there is very great. I am told Board is at 18 dollars pr week—I give you these two peices of News from your Mother, with whom I have commenced, or rather a renewed a correspondence. Mr Senator Loyed has married Miss Hannah Breck, and carried her to Washington this winter—tell Kitty Mr Nehimiah Parsons is paying his devours to Miss Ann Thaxter, and with will succeed it is said. “It is best repenting in a Coach and six.”—Eliza Otis is engaged to Mr Lyman. Mr Wells gave a very splendid Ball at the exchange Hall this winter. Five hundred person were invited. It cost him twelve hundred dollars, two hundred dollars in artificial flowers—Ladies borrowed most of them—! William S Shaw,  Sole manager, says the Ladies never looked more divine!
Now I have given you some of the flying reports of the day. I shall tell you that your dear Boys are well, behave very well. George as steady as a man. John reads and spells very well clasps me round the neck and says, often I do Love you Grandmamma Mr and Mrs Cranch desire to be rememberd to you. I ought to have mentiond to you that Mrs Buckhanna lost her Baby—to save her own Life she was recoverd, and returnd to Baltimore—your Mamma and family were well last week—I have been thus particular with respect to them least you might not have heard from them—pray write to me as often as opportunities occur. My Love to William S Smith. I have not time to write to him myself, but I forward him some Letters from his Mother and Brother. Susan had a Letter from Caroline this week they were all well. Mrs Sally Adams, Louissa Susan & Abbe all present you an affectionate remembrance. Tell Kitty I will write to her soon for the pleasure of having a Letter from her lively pen—
Mrs T B A is writing—
I subscribe your affectionate / Mother 
Abigail Adams